MERRILL, Justice.
The Court of Criminal Appeals affirmed the judgments of conviction in these three cases on the authority of McKinney v. State, 287 Ala. 648, 254 So.2d 714, cert. denied 1972, 405 U.S. 1075, 92 S.Ct. 1499, 31 L.Ed.2d 809.
The Court of Criminal Appeals made no-finding of facts in its opinion, 49 Ala.App. -, 272 So.2d 282, but implicit in its opinion,. and we so hold, is the fact that the-description of the magazines in McKinney,. supra, aptly describes the magazines in these three cases, and also applicable is the-statement that we “find that the obscenity,, vel non, of the magazines in question offends not only the local mores of Montgomery (substituted for Jefferson) County,. Alabama, but are offensive both to contemporary standards in Montgomery (again substituted for Jefferson) County and across the country.”
Writ denied.
HEFLIN, C. J., and HARWOOD,. MADDOX and FAULKNER, JJ., concur.